This is an action instituted by William Wolfe, plaintiff in the court below, in the district court of Oklahoma county, to obtain a mandatory injunction removing the defendant below, Samuel S. Radebaugh, from a certain quarter section of land. This case is in all respects similar to theWoodruff-Wallace case, (3 Okla. 355), and the decision of the lower court was in harmony with the decision therein, and that case must control in the one under consideration. Upon the authority of Woodruff v. Wallace, supra, the judgment of the lower court will be affirmed. *Page 148